      Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


 FREDRIC N. ESHELMAN,

            Plaintiff,
                                                    Case No. 4:20-cv-04034
 v.

 TRUE THE VOTE, INC.,

            Defendant.


                          PLAINTIFF FREDRIC N. ESHELMAN’S
                    VERIFIED MOTION FOR PRELIMINARY INJUNCTION

        Plaintiff Frederic N. Eshelman files this Verified Motion for Preliminary Injunction and

asks this Court to grant a preliminary injunction under Federal Rule of Civil Procedure 65

against Defendant True the Vote, Inc., to enjoin it from transferring, disbursing, or otherwise

dissipating any remaining portion of Mr. Eshelman’s $2.5 million conditionally-given donation

while this litigation is pending. As shown below, the Court should grant Mr. Eshelman’s motion

because: (1) he will likely succeed on the merits of his claims; (2) Mr. Eshelman faces a

substantial threat of irreparable injury if the injunction is not granted; (3) there will be no harm to

Defendant if the injunction is granted; and (4) granting the injunction would serve the public

interest.

        First, Mr. Eshelman is likely to succeed on the merits of his claims against Defendant.

Based on representations by Defendant about Defendant’s plan to investigate and litigate any

election irregularities, Mr. Eshelman generously gave Defendant $2.5 million on the express

condition that Defendant follow through on certain initiatives—referred to as Defendant’s
     Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 2 of 23




Validate the Vote effort—targeted at ensuring election integrity and discovering and litigating

voter fraud, if any such fraud was discovered. When it became clear that Defendant would not

meet, or had no intention of meeting, those conditions, Mr. Eshelman requested that Defendant

account for the money spent and return all remaining funds. Defendant declined to provide any

accounting and refused to return the money that rightfully belongs to Mr. Eshelman.

       Second, Mr. Eshelman faces a substantial threat of injury from Defendant’s continued

and unrestrained possession of his funds. Defendant has indicated an intention to continue

spending Mr. Eshelman’s donated money, stating vaguely that it has a variety of commitments

that must be fulfilled and activities that must be completed. Defendant has a limited annual

budget and assets, and Mr. Eshelman has been unable to locate Defendant’s founder and

Executive Director since filing this lawsuit. Indeed, the addresses identified by Defendant to the

Texas Secretary of State appear to belong to unrelated businesses. Without an injunction,

Defendant will continue to dissipate Mr. Eshelman’s money and does not have sufficient assets

from which Mr. Eshelman can recover money damages, thus depriving Mr. Eshelman of any

meaningful remedy.

       Third, Defendant will not be harmed if the Court grants the injunction. Following the

election, the need to act to uncover and seek to remedy any election irregularities was urgent.

Although Defendant originally filed four lawsuits to pursue alleged voter fraud, which was the

purpose behind Mr. Eshelman’s directed donation, it almost immediately dismissed those

lawsuits. With the certification of the election results, there is no reason to continue spending

Mr. Eshelman’s money.

       Lastly, the public interest is served if the funds are not dissipated. Allowing Defendant to

mislead donors to obtain donations, and then spend their directed donations for its own interest

                                                2
     Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 3 of 23




and without accountability, does not serve the public interest. Thus, this Court should grant

Mr. Eshelman’s Motion for Preliminary Injunction.

                                  FACTUAL BACKGROUND

       The short history of this case already demonstrates a litany of bad-faith conduct by

Defendant and raises significant doubts about Mr. Eshelman’s ability to obtain meaningful relief

in the event Defendant has already misappropriated, or later decides to misappropriate, his

conditional gifts totaling $2.5 million. As set forth in detail below, Defendant knowingly failed

to comply with the conditions upon Mr. Eshelman’s gifts totaling $2.5 million (the “Eshelman

Funds”) and has intentionally refused to comply with Mr. Eshelman’s request for the return of

the those funds and for an accounting of any expenditures Defendant has made therefrom. Given

Defendant’s apparent inability to comply with rules governing the use of the corporate form and

its limited financial resources, injunctive relief is necessary to protect Mr. Eshelman’s ability to

obtain the relief sought in his Verified Complaint (Dkt. 1).

   I. Defendant refused to comply with the conditions on the Eshelman Funds.

       Following the November 3, 2020 general election, Mr. Eshelman desired to fund efforts

to identify and litigate allegations of election fraud. Verified Compl. (Dkt. 1) ¶ 5. As he sought to

identify an organization to undertake such efforts, Mr. Eshelman spoke with Catherine

Engelbrecht, Defendant’s Executive Director, on or around November 4 and November 5, 2020.

Verified Compl. (Dkt. 1) ¶ 7. During those conversations, Ms. Engelbrecht described

Defendant’s so-called “Validate the Vote 2020” program, which she described as an effort to

investigate, litigate, and expose suspected illegal balloting and fraud in the 2020 general election.

Verified Compl. (Dkt. 1) ¶ 10. Ms. Engelbrecht specifically represented that, as part of its

Validate the Vote 2020 efforts, Defendant intended to: (1) solicit whistleblower testimonies from


                                                 3
       Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 4 of 23




those impacted or involved in election fraud; (2) build public momentum through broad

publicity; (3) galvanize Republican legislative support in key states; (4) aggregate and analyze

data to identify patterns of election subversion; and (5) file lawsuits in federal court with

capacity to be heard by the Supreme Court of the United States. Verified Compl. (Dkt. 1) ¶ 10.

Ms. Engelbrecht represented that Defendant intended to file lawsuits in the seven closest

battleground states with an eye toward serving subpoenas on state election officials seeking

relevant election data. Verified Compl. (Dkt. 1) ¶ 11.

        Based on Ms. Engelbrecht’s representations, Mr. Eshelman wired Defendant an initial

gift of $2 million on November 5, 2020. Verified Compl. (Dkt. 1) ¶ 15. That gift was given with

the express condition that those funds would be used to fund Defendant’s efforts to investigate,

litigate, and expose suspected illegal balloting and fraud in the 2020 general election. Verified

Compl. (Dkt. 1) ¶ 14. Mr. Eshelman and Ms. Engelbrecht specifically agreed that $1 million of

Mr. Eshelman’s initial gift would be specifically used to fund efforts to communicate

Defendant’s findings during the contemplated litigation.1 Verified Compl. (Dkt. 1) ¶ 14.

Mr. Eshelman advised that he would contribute additional funds as the project progressed.

Verified Compl. (Dkt. 1) ¶ 14.

        On or around November 13, 2020, Ms. Engelbrecht indicated to Mr. Eshelman that the

legal expenses associated with Defendant’s Validate the Vote 2020 efforts might exceed the


   1
      As noted in a December 5, 2020 letter from Dikran Yacoubian to Ms. Engelbrecht,
Mr. Eshelman connected Defendant with Old Town Digital Agency LLC to discuss a
communications strategy because Defendant does not have a “full power communications team
in place.” Although Old Town undertook significant preparatory efforts, those efforts ended up
being for naught given Defendant’s failure to provide any content or updates for circulation.
Although Old Town issued a retainer-style $1 million invoice to cover expenses already incurred
and anticipated ad buys, Old Town has since rescinded that invoice. A true and correct copy of
Mr. Yacoubian’s December 5 letter is attached hereto as Exhibit 1.

                                                4
     Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 5 of 23




initial budget she had discussed with him. Verified Compl. (Dkt. 1) ¶ 16. On that basis,

Mr. Eshelman wired Defendant an additional gift of $500,000 on November 13, subject to the

same condition as his first gift—that is, that the funds would be used to fund Defendant’s efforts

to investigate, litigate, and expose suspected illegal balloting and fraud in the 2020 general

election. Verified Compl. (Dkt. 1) ¶ 16.

       Although Mr. Eshelman repeatedly sought substantive updates on the status of

Defendant’s efforts, neither Ms. Engelbrecht nor anyone else associated with Defendant’s

purported efforts ever provided anything beyond vague responses. Verified Compl. (Dkt. 1)

¶¶ 19-20. Specifically, Ms. Engelbrecht would respond to Mr. Eshelman’s requests for specific

information and data relating to potential whistleblowers and how their allegations fit into an

overall narrative with vague comments like, “We are vetting,” or “They are solid.” Verified

Compl. (Dkt. 1) ¶ 21. Similarly, Mr. Eshelman’s requests for written reports and updates and

information regarding litigation status and strategy routinely were rebuffed. Verified Compl.

(Dkt. 1) ¶¶ 22-23.

       By November 16, Defendant had made no meaningful progress toward the goals

Ms. Engelbrecht originally had discussed with Mr. Eshelman. While Defendant had initially

indicated its intent to bring lawsuits in seven battleground states, as of November 16, it had only

filed complaints in four states (all of which it had since decided to voluntarily dismiss without

consulting Mr. Eshelman). Verified Compl. (Dkt. 1) ¶¶ 23, 30, 32. Given Defendant’s consistent

obfuscation and failure to make progress on the stated goals of its Validate the Vote 2020

project, Mr. Eshelman called a meeting with Ms. Engelbrecht and others associated with

Defendant that same day. Verified Compl. (Dkt. 1) ¶¶ 26-28. Like so many other prior

conversations, Ms. Engelbrecht and others associated with Defendant failed to engage with or

                                                5
       Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 6 of 23




respond to Mr. Eshelman’s requests for specific, actionable updates on Defendant’s strategy to

accomplish the efforts upon which Mr. Eshelman had originally conditioned his gifts. Verified

Compl. (Dkt. 1) ¶ 29. Following that meeting, it became clear that Defendant would be unable to

make any meaningful progress towards the Validate the Vote 2020 efforts upon which he had

conditioned his gifts. Verified Compl. (Dkt. 1) ¶ 33. Tellingly, Defendant issued a press release

the very next day that explained it had abandoned its Validate the Vote 2020 efforts, noting that

“barriers to advancing our arguments, coupled with constraints on time, made it necessary for us

to pursue a different path.”2 However, any “barriers” or “constraints on time” that Defendant

faced were entirely self-imposed.

   II. Defendant repeatedly has refused to return or account for the Eshelman Funds.

        Despite having publicly acknowledged its intent to abandon the efforts upon which

Mr. Eshelman conditioned his gifts of $2.5 million, Defendant repeatedly has refused to comply

with Mr. Eshelman’s requests that Defendant return the balance of his funds. Even more

remarkably, Defendant also has refused to provide even an accounting of the funds expended

from Mr. Eshelman’s gifts.

        Once it became clear that Defendant would be unable to comply with the conditions on

his gifts—namely, that the funds would be used to investigate and litigate allegations of fraud

and illegal conduct in connection with the 2020 general election—Mr. Eshelman on November

17 directed Ms. Engelbrecht to “wire the balance of [his] contributions” and to provide a “full

accounting of all monies spent out of the $2.5M.” Verified Compl. (Dkt. 1) ¶ 34, Ex. 2. After 48

hours had passed without any word from Ms. Engelbrecht (or anyone else associated with


   2
      A true and accurate copy of Defendant’s November 17, 2020 press release is attached
hereto as Exhibit 2 and is available at https://truethevote.org/true-the-vote-update-on-litigation-
and-ongoing-fight-for-election-integrity/ (last visited December 11, 2020).
                                                6
     Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 7 of 23




Defendant), Mr. Eshelman again asked Ms. Engelbrecht on November 19 to “[p]lease

acknowledge receipt of [his] previous email with wiring instructions to return the bulk of the

money [he] put in.” Verified Compl. (Dkt. 1) ¶ 36, Ex. 3. Again, 48 hours passed without any

word from Ms. Engelbrecht or Defendant. Verified Compl. (Dkt. 1) ¶¶ 37-38.

       Given his desire to use the remainder of his funds to fund other time-sensitive efforts

relating to the investigation of alleged election improprieties and Defendant’s unreasonable delay

in responding to his requests, see Verified Compl. (Dkt. 1) ¶ 36, counsel for Mr. Eshelman sent a

formal letter to Ms. Engelbrecht on November 21. Verified Compl. (Dkt. 1) ¶ 38, Ex. 4. That

letter specifically demanded that Defendant confirm by November 22 that it intended to return

Mr. Eshelman’s $2.5 million in conditional gifts and agree to initiate a wire transfer of those

funds on the morning of November 23. Verified Compl. (Dkt. 1) ¶ 38, Ex. 4.

       Ms. Engelbrecht’s November 22 response to Mr. Eshelman’s November 21 letter neither

confirmed that Defendant intended to return Mr. Eshelman’s money nor agreed to initiate a wire

transfer of those funds on November 23. Verified Compl. (Dkt. 1) ¶¶ 39, 41, Ex. 5. However,

Ms. Engelbrecht’s response did acknowledge that Mr. Eshelman’s gifts were given on the

condition that they would be used to fund Defendant’s efforts to identify and litigate fraud and

illegal conduct during the November 2020 general election. Verified Compl. (Dkt. 1) ¶¶ 39, 41,

& Ex. 5. Ms. Engelbrecht’s letter also made no attempt to provide an accounting for funds spent

out of Mr. Eshelman’s $2.5 million in conditional gifts, claiming instead that Defendant would

not have “complete information” on its expenditures from Mr. Eshelman’s funds until December

and suggesting that Defendant intended to continue spending Mr. Eshelman’s money, stating

vaguely that it has a variety of commitments that must be fulfilled and activities that must be

completed. Verified Compl. (Dkt. 1) ¶ 40 & Ex. 5. Mr. Eshelman responded to

                                                7
     Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 8 of 23




Ms. Engelbrecht’s November 22 correspondence by reaffirming his demand that Defendant wire

him “at least $2 million first thing in the morning [on November 23]” since it seemed

implausible that Defendant had “committed more than $500,000” between November 5 and

November 16. Verified Compl. (Dkt. 1) ¶ 42, Ex. 6.

       Yet again, Defendant ignored Mr. Eshelman’s demand and refused to return any of his

funds or to provide any accounting for those funds on November 23. Verified Compl. (Dkt. 1)

¶ 43. Accordingly, Mr. Eshelman sent a final demand letter to Ms. Engelbrecht, noting his intent

to file suit if Defendant refused to return at least $2 million of his conditional gifts by 5pm on

November 23. Verified Compl. (Dkt. 1) ¶ 43, Ex. 7. Unsurprisingly, Defendant yet again failed

to return Mr. Eshelman’s funds or to provide an accounting. Verified Compl. (Dkt. 1) ¶ 45.

Rather, Defendant proposed to return less than half of Mr. Eshelman’s funds in exchange for a

waiver of claims. Verified Compl. (Dkt. 1) ¶ 45. Unhappy to accept a partial return of the money

that is rightfully his without any information about where the balance of his money went or how

Defendant expended it, Mr. Eshelman chose not to respond and filed this action on

November 25.

       As of the date of this filing, Defendant has still not offered to return the balance of

Mr. Eshelman’s gifts or to provide any type of accounting of how those funds were used.

 III. There is a risk that Mr. Eshelman’s funds may be irreparably misappropriated
      absent judicial intervention.

       Given Defendant’s repeated failure to respond to Mr. Eshelman’s requests for status

updates and its persistent refusal to return or account for Mr. Eshelman’s $2.5 million,

Mr. Eshelman fears that Defendant may be currently disposing (or may already have disposed

of) his $2.5 million in conditional gifts. Verified Compl. (Dkt. 1) ¶ 47. Those concerns are

amplified by events that have occurred since Mr. Eshelman filed this lawsuit.
                                                8
       Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 9 of 23




        Mr. Eshelman’s attempts to serve the complaint in this matter have revealed a troubling

pattern of Defendant’s conscious disregard or reckless inability to comply with rules governing

the use of the corporate form and an apparent attempt by Ms. Engelbrecht to avoid service of

process. During Mr. Eshelman’s initial attempts to serve Ms. Engelbrecht (Defendant’s

registered agent), Mr. Eshelman’s process server visited Ms. Engelbrecht’s home where her adult

son explained that Ms. Engelbrecht was away from home; he declined to provide any

information about where she had traveled to or when she planned to return home. Given

Ms. Engelbrecht’s apparent efforts to avoid service of process, Mr. Eshelman engaged Tim

Wilson, a licensed private investigator, to serve Ms. Engelbrecht at various addresses on file with

the State of Texas.3 Mr. Wilson first visited the address that Defendant represents to the Texas

Secretary of State as its business address. Wilson Decl., attached as Ex. 3, ¶ 5. However, that

address appeared to be occupied by a tax office that was closed “until tax season” without any

evidence or indication that Defendant maintained operations out of that space. Wilson Decl.,

attached as Ex. 3, ¶ 5. Mr. Wilson then visited the address that Defendant provided to the Texas

Secretary of State for Ms. Engelbrecht in her capacity as Defendant’s registered agent. Wilson

Decl., attached as Ex. 3, ¶ 6. That address is occupied by Camp Bow Wow, a dog daycare and

boarding facility. Wilson Decl., attached as Ex. 3, ¶ 6. None of the staff at Camp Bow Wow had

ever heard of Defendant or Ms. Engelbrecht. Wilson Decl., attached as Ex. 3, ¶ 6. Despite having

made several other efforts to locate Ms. Engelbrecht—including at her home—Mr. Wilson was

unable to do so. Wilson Decl., attached as Ex. 3, ¶ 7.




   3
     A declaration by Tim Wilson, the private investigator retained by Mr. Eshelman, is attached
hereto as Exhibit 3.

                                                 9
    Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 10 of 23




       Defendant’s failure to comply with its duty to provide the State of Texas with accurate

and current contact information is even more worrisome given the scale of Mr. Eshelman’s

conditional gifts relative to Defendant’s typical annual budget. Between 2016 and 2018,

Defendant’s public disclosures indicate that its annual budgets ranged from $425,410 to

$563,388.4    By comparison, Mr. Eshelman’s conditional gifts totaling $2.5 million were

massive—approximately five times Defendant’s typical annual budget. Given that disparity, the

fact that Defendant incurred a net operating loss between 2016 and 2018, and the fact that the

entity does not appear to have any significant endowment or cash reserves, see Def.’s Forms 990,

attached as Exhibits 4–6, Defendant does not have the financial wherewithal to repay

Mr. Eshelman in the event his funds were to be used in violation of Mr. Eshelman’s wishes.

                                     LEGAL STANDARD

       The purpose of a preliminary injunction is to preserve the status quo and thus prevent

irreparable harm until the respective rights of the parties can be ascertained during a trial on the

merits. See City of Dall. v. Delta Air Lines, Inc., 847 F.3d 279, 285 (5th Cir. 2017). To secure a

preliminary injunction, the movant must establish four elements: (1) a substantial likelihood of

success on the merits; (2) a substantial threat of irreparable injury if the injunction is not issued;

(3) that the threatened injury if the injunction is denied outweighs any harm that will result if the

injunction is granted; and (4) that the grant of an injunction will not disserve the public interest.

Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011).



   4
     True and correct copies of True the Vote’s Forms 990, as filed with the Internal Revenue
Service, for the years 2016, 2017, and 2018 are attached hereto as Exhibits 4–6. Although a
501(c)(3) organization is supposed to make its Forms 990 publicly available, and although Mr.
Eshelman’s counsel requested Defendant’s 2019 Form 990 from counsel for Defendant,
Defendant has not made that document available.

                                                 10
       Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 11 of 23




                              ARGUMENT AND AUTHORITIES

         Defendant’s wrongful act in refusing to return Mr. Eshelman’s money will cause, and is

causing, irreparable harm to Mr. Eshelman and his efforts to fund efforts that are actively

engaged in efforts to ensure the integrity of the November 2020 election. Moreover, if Defendant

dissipates Mr. Eshelman’s remaining funds, it is unlikely that Mr. Eshelman will be able to

recover those funds from Defendant.        As a result, Mr. Eshelman now seeks a preliminary

injunction.

  I.     Mr. Eshelman is substantially likely to succeed on the merits.

         To satisfy the first element required for a preliminary injunction, Mr. Eshelman need only

present a prima facie case. Id. at 596. He is not required to show that he is certain to win or to

prove an entitlement to summary judgment. Id. at 595–96 (citing Byrum v. Landreth, 566 F.3d

442, 446 (5th Cir.2009)). “Even some likelihood of success can be enough to support the

issuance of a preliminary injunction.” Ass’n of Taxicab Operators, USA v. City of Dallas, 760 F.

Supp. 2d 693, 696 (N.D. Tex. 2010).

         Accordingly, likelihood of success on the merits is gauged by “standards provided by the

substantive law.” Janvey, 647 F.3d at 596 (citing Roho, Inc. v. Marquis, 902 F.2d 356, 358 (5th

Cir. 1990)). Here, Mr. Eshelman has alleged breach of contract and conversion against

Defendant and seeks a declaration that he is the rightful owner of all funds remaining out of his

$2.5 million donation, which Defendant must immediately remit to Mr. Eshelman. This case is

governed by the substantive law of Texas.

              A. Success of the Declaratory-Judgment Claim

         Mr. Eshelman seeks an order declaring himself to be the rightful owner of the $2.5

million conditionally given to Defendant and requiring Defendant to immediately surrender

                                                11
    Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 12 of 23




possession of those funds to him. Federal courts have “unique and substantial discretion in

deciding whether to declare the rights of litigants.” MedImmune, Inc. v. Genentech, Inc., 549

U.S. 118, 136 (2007) (citations and internal quotation marks omitted).              To exercise that

discretion, the Court should consider whether “the dispute [is] definite and concrete, touching the

legal relations of parties having adverse legal interests” and whether the Court can provide

“specific relief through a decree of a conclusive character, as distinguished from an opinion

advising what the law would be upon a hypothetical state of facts.” Id. at 127 (citations and

internal quotation marks omitted).

          In this case, the controversy between the parties is both definite and concrete, and it will

be fully resolved if the Court determines that the gift from Mr. Eshelman to Defendant was

conditional, that Defendant failed to fulfill the conditions on that gift, and that the remaining

funds should be returned to Mr. Eshelman. Because Mr. Eshelman did not make an

unconditional transfer of property to Defendant, he did not unconditionally gift the funds to

Defendant. In Texas, a gift is effective only when there is (1) a clear intent by the donor to make

a gift and (2) an immediate and unconditional transfer of the property, such that title passes

contemporaneously from the donor to the recipient. Oadra v. Stegall, 871 S.W.2d 882, 890 (Tex.

App.—Houston [14th Dist.] 1994, no writ) (citing Wells v. Sansing, 245 S.W.2d 964, 965 (Tex.

1952)).

          Although Mr. Eshelman transferred $2.5 million to Defendant, he did not give Defendant

the $2.5 million unconditionally. Thus, no valid gift was made—and unconditional ownership to

the money did not vest in Defendant—because Mr. Eshelman’s gift was premised on a condition

that has not yet occurred (nor, given the recent election certifications, will it ever). See Yates v.

Blake, 491 S.W.2d 751, 754 (Tex. App.—Corpus Christi 1973, no writ) (holding that no valid

                                                  12
    Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 13 of 23




gift was made where gift was premised upon the giving party’s death, even though recipient

already had the property in her possession). Mr. Eshelman’s repeated efforts to revoke the gift

by requesting that Defendant return the funds “confirms [his] intention not to vest unconditional

ownership” in Defendant. Id. Consequently, Mr. Eshelman is still the owner of any funds that

Defendant failed to use according to Mr. Eshelman’s stated conditions.

       Because no valid gift was made by Mr. Eshelman to the Defendant, Mr. Eshelman is

entitled to a declaration that he is the owner of the funds and that Defendant is required to return

them to him.

           B. Success of the Breach of Contract Claim

       Mr. Eshelman also can demonstrate a likelihood of success on his breach of contract

claim against Defendant. Under Texas law, the essential elements of a breach of contract action

are: (1) the existence of a valid contract; (2) performance or tendered performance by the

plaintiff; (3) breach of the contract by the defendant; and (4) damages sustained as a result of the

breach. See Innova Hosp. San Antonio, LP v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d

719, 731 (5th Cir. 2018).

       On November 5, 2020, the parties agreed that Mr. Eshelman would supply Defendant

with $2 million on the condition that Defendant would use the money to fund Defendant’s initial

Validate the Vote initiatives, including litigation on any findings Defendant might make

regarding voter fraud or election integrity problems. Mr. Eshelman further agreed to give

Defendant an additional $500,000 on November 13, 2020, subject to the same conditions. These

agreements formed a valid contract, and Mr. Eshelman performed his obligations under the

contract by providing Defendant with $2.5 million. Defendant, however, breached the contract

by failing to follow through on its promise to engage in certain actions to advance the Validate

                                                13
    Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 14 of 23




the Vote project. Defendant’s inaction caused Mr. Eshelman damage because Defendant has not

provided the services it promised to perform, and Mr. Eshelman has been unable to use the

money he gave to Defendant to fund other activities related to election integrity.

       In light of these facts, Mr. Eshelman’s breach-of-contract action against Defendant has a

likelihood for success on the merits. See Atwood Turnkey Drilling, Inc. v. Petroleo Brasileiro,

S.A., 875 F.2d 1174, 1178 (5th Cir. 1989) (holding that evidence of defendant’s obligation to pay

plaintiff “a substantial sum of money” after plaintiff performed under the contract “is sufficient

to show a potential for success on the merits”).

           C. Success of the Conversion Claim

       Mr. Eshelman similarly can demonstrate a likelihood of success on his conversion claim

against Defendant. Conversion under Texas law is “the unauthorized and wrongful assumption

and exercise of dominion and control over the personal property of another, to the exclusion of

or inconsistent with the owner’s rights.” Arthur W. Tifford, PA v. Tandem Energy Corp., 562

F.3d 699, 705 (5th Cir. 2009) (quoting Waisath v. Lack’s Stores, Inc., 474 S.W.2d 444, 447 (Tex.

1971)). Here, Defendant is presently exercising an unauthorized and wrongful control over

Mr. Eshelman’s conditional gifts totaling $2.5 million—an act that is inconsistent with Mr.

Eshelman’s rights to his money.

       As explained above, Mr. Eshelman’s donation to the Defendant was not an effective

“gift” because it was conditioned upon Defendant engaging in certain activities under its

Validate the Vote program. Because Defendant failed to timely follow through on these efforts,

title to the $2.5 million never vested in Defendant.

       Because Mr. Eshelman still has title to the $2.5 million and is the current owner of the

money, Defendant’s refusal to give the money back despite Mr. Eshelman’s repeated requests is

                                                   14
       Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 15 of 23




an act that is inconsistent with Mr. Eshelman’s rights to the money as its true owner. See Bandy

v. First State Bank, Overton, 835 S.W.2d 609, 622 (Tex. 1992); see also Houston Nat’l Bank v.

Biber, 613 S.W.2d 771, 774 (Tex. App.—Houston [14th Dist.] 1981, writ ref’d n.r.e.) (“An

action lies for conversion of money when its identification is possible and there is an obligation

to deliver the specific money in question.”). Thus, Mr. Eshelman has a likelihood of success on

the merits of his conversion claim as well.

 II.     If the injunction is not granted, Mr. Eshelman faces a substantial threat of
         irreparable injury.

         Mr. Eshelman likewise can satisfy the second element required for a preliminary

injunction because Mr. Eshelman faces a substantial threat of irreparable injury if this Court does

not grant the injunction.

         Although a preliminary injunction may be an inappropriate remedy “where the potential

harm to the movant is strictly financial,” Atwood, 875 F.2d at 1179, “the mere fact that economic

damages may be available does not always mean that a remedy at law is adequate.” Janvey, 647

F.3d at 600 (emphasis added). For example, the primary justification for granting a preliminary

injunction is “to preserve a court’s ability to render a meaningful decision on the merits.” Id. But

when the assets in dispute are at risk of dissipation by the defendant, a court may not be able to

render a meaningful remedy without the use of an injunction. See id. Thus, a court “may

maintain the status quo and issue a preliminary injunction to protect a remedy, including a

damages remedy, when the freezing of the assets is limited to the property in dispute . . . .” Id.

(citing Productos Carnic, S.A. v. Cent. Amer. Beef & Seafood Trading Co., 621 F.2d 683, 686-87

(5th Cir. 1980) (“[E]ven were [plaintiff’s] remedy limited to damages, an injunction may issue to

protect that remedy.”)); De Beers Consol. Mines, Ltd. v. United States, 325 U.S. 212, 217 (1945)



                                                15
    Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 16 of 23




(holding that an injunction may issue to protect assets that are the subject of the dispute or to

enjoin conduct that might be enjoined under a final order).

         Additionally, although proof of the threatened harm must be more than mere speculation,

evidence that the defendant intends to dissipate or transfer the assets in dispute is sufficient to

demonstrate more than an unfounded fear on the part of the applicant. Id. (upholding injunction

freezing assets while a receivership case proceeded to judgment); Productos Carnic, 621 F.2d at

686 (upholding trial court’s determination that plaintiff had undoubtedly shown potential

irreparable injury in the face of evidence that defendant intended to transfer the disputed property

or its proceeds).

         Here, the threat of Defendant’s dissipation of Mr. Eshelman’s $2.5 million would

undoubtedly preclude this Court from granting Mr. Eshelman an effective remedy, either in

equity or law, because Defendant’s assets in the absence of Mr. Eshelman’s money do not come

close to enabling it to pay the damages to which Mr. Eshelman is entitled. Defendant is an entity

with a total 2019 budget of approximately $750,000 and limited assets. Defendant’s net assets

only totaled $99,244 in 2016, $54,107 in 2017, and $64,743 in 2018. See Def.’s Forms 990,

attached as Exs. 4–6. Yet despite its limited means, Defendant sought to take on a campaign

involving extensive litigation, publicity efforts, and whistleblower interviews for a total cost of

about $7,325,000. Additionally, Defendant’s conduct to date evidences Defendant’s intent to

dissipate or transfer the money provided by Mr. Eshelman. See Verified Compl. (Dkt. 1) ¶ 40 &

Ex. 5.

         Mr. Eshelman, for his part, wanted to donate money to a cause that would actively work

to investigate allegations of voter fraud and ensure the integrity of the election. Both

Mr. Eshelman and Defendant were aware of the tight deadlines, given state deadlines associated

                                                16
    Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 17 of 23




with states’ certification of the election, the Electoral College’s vote on December 14, and the

fact that elected officials will assume office in January. Yet from the moment Defendant

received the $2.5 million, Defendant refused to give any details or information when questioned

about the progress of its efforts and how the money was being used, evading Mr. Eshelman’s

attempts at communications and only deigning to give vague answers when pressed. See Verified

Compl. (Dkt. 1) ¶¶ 19–23.       Defendant filed only four lawsuits out of the seven it told

Mr. Eshelman it would file, and even then voluntarily nonsuited the lawsuits only a few days

later. Defendant was similarly evasive and nonresponsive with other parties involved in the

campaign, indicating that $1 million of Mr. Eshelman’s money would pay a third-party

marketing company—none of which the marketing company received.

       Furthermore, after Mr. Eshelman asked for a return of the funds, Defendant did not

promise a return of the money. Instead, Defendant vaguely stated that it had “made many

commitments to many people” that had to be fulfilled and had “committed to activities that [it]

must complete.”     Verified Compl. (Dkt. 1) ¶ 40 & Ex. 5.          Though Defendant assured

Mr. Eshelman the funds were used in furtherance of the Validate the Vote efforts, it provided no

supporting documentation. Worse yet, when Mr. Eshelman demanded immediate return of $2

million of his conditional gifts totaling $2.5 million, Defendant replied that it was prepared to

offer a return of only $1 million, conditioned on a release of any claims Mr. Eshelman has

against Defendant. See Verified Compl. (Dkt. 1) ¶ 45 & Ex. 8. Consequently, when

Mr. Eshelman attempted to have Defendant served with the Verified Complaint in this matter, it

was no surprise that the private investigator hired to serve Defendant could not find the

Defendant at any of the addresses associated with Defendant or Defendant’s registered agent.




                                               17
       Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 18 of 23




See Wilson Decl. ¶¶ 4–7, attached as Ex. 3. In fact, two of the addresses were occupied by

business entirely unaffiliated with Defendant. See id. ¶¶ 5–6.

         In light of Defendant’s evasive conduct, Defendant’s limited assets, and the fact that

Defendant claims to have already dissipated at least a portion of Mr. Eshelman’s money in a

span of approximately ten days, it is evident that Mr. Eshelman would suffer irreparable harm

without the issuance of an injunction. For one, Defendant’s dissipation of the funds would

deprive Mr. Eshelman of a meaningful remedy after trial. Second, without an immediate return

of the funds, Mr. Eshelman will be deprived of the opportunity to fund other activities that are

working to investigate the validity of the 2020 election.

         Therefore, the only adequate, effective, and complete relief to Mr. Eshelman is to restrain

Defendant from transferring, dissipating, or disbursing Mr. Eshelman’s money. See USACO

Coal Co. v. Carbomin Energy, Inc., 689 F.2d 94, 97 (6th Cir. 1982) (citing DeBeers

Consolidated Mines, Ltd. v. United States, 325 U.S. 212, 220 (1945) and Deckert v.

Independence Shares Corp., 311 U.S. 282 (1940) for the proposition that “[t]he power of the

district court to preserve a fund or property which may be the subject of a final decree is well

established.”).

III.     There is no harm that will result if the injunction is granted.

         An injunction is proper if the threat of an ineffective remedy outweighs the damage

which the injunction might cause the defendant. Productos Carnic, 621 F.2d at 687. Here,

maintaining the status quo using an injunction would not cause Defendant any harm. If

Defendant is prevented from transferring or further committing Mr. Eshelman’s funds, the only

possible harm Defendant faces is the loss of progress in its Validate the Vote effort. Given that

Defendant has apparently abandoned the efforts that were the reason for Mr. Eshelman’s

                                                 18
      Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 19 of 23




conditional donation, see November 17 Press Release, attached as Ex. 2, however, freezing the

funds will not materially affect Defendant’s interests. Deckert, 311 U.S. at 290 (upholding

injunction as reasonable where the injunction was framed narrowly to restrain only the transfer

of certain trust funds). Further, Defendant’s significant lack of funds for its proposed plan

demonstrates that even with Mr. Eshelman’s $2.5 million contribution, Defendants would not be

able to continue significant activities without millions’ worth of additional capital.

        Thus, the injury to Mr. Eshelman that would occur without the injunction heavily

outweighs whatever hardship Defendant might allege from being restrained from further

dissipating Mr. Eshelman’s money.

IV.     Granting the injunction will serve the public interest.

        Lastly, granting the injunction would not disserve the public interest. The public interest

in this case is the public’s ability to trust in the Court to protect individual’s property rights from

infringement by wrongful possessors. If the injunction issues, Defendant will not be able to

spend Mr. Eshelman’s funds on its Validate the Vote campaign, which purportedly operates to

“protect the right to vote.” On the other hand, (1) there is no evidence Defendant has used or will

use Mr. Eshelman’s funds to accomplish meaningful Validate the Vote goals and (2) Defendant’s

possession of funds that it is clearly not entitled to retain would erode the public’s trust in the

efficacy of the judicial system to protect individual property rights.

        Furthermore, Mr. Eshelman has been and remains committed to upholding the rights of

U.S. voters. Thus, to the extent that Mr. Eshelman seeks to fund other more active and effective

efforts focused on electoral integrity, he would be precluded from doing so if Defendant is

allowed to further dissipate the funds. Ultimately, the public interest will best be served by

ensuring that Mr. Eshelman’s money is not dissipated.

                                                  19
      Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 20 of 23




 V.         The Court should grant a preliminary injunction against Defendant.

            Therefore, Mr. Eshelman requests a preliminary injunction against Defendant True the

Vote, Inc. and its agents, servants, employees, independent contractors, attorneys,

representatives, and those persons in active concert or participation with it who receive actual

notice of the order by personal service or otherwise, from further transferring, disbursing, or

otherwise dissipating the $2.5 million Mr. Eshelman gave to Defendant as a conditional gift.

            As reflected by the declaration of his counsel, Mr. Eshelman has provided notice to

Defendant of this action and has sent Defendant’s counsel a copy of this Motion.5 Defendant

indicated it opposes the relief requested. See McCaig Decl., attached as Ex. 7, ¶ 4.

                                              PRAYER

            Mr. Eshelman seeks judgment and relief against Defendant, including entry of a

preliminary injunction enjoining Defendant from proscribed activities set forth above, and any

such other relief that this Court deems just and proper.

            Dated this 14th day of December, 2020.




      5
          A declaration from Mr. Eshelman’s counsel, Meghan McCaig, is attached as Exhibit 7.

                                                     20
    Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 21 of 23




                                          Respectfully submitted,

                                          /s/ J. Meghan McCaig
                                          J. Meghan McCaig
                                          State Bar No. 24070083
                                          Federal I.D. No. 1804619
                                          Meghan.McCaig@tklaw.com
                                          Thompson & Knight LLP
                                          One Arts Plaza
                                          1722 Routh Street, Suite 1500
                                          Dallas, Texas 75201
                                          (214) 969-1700
                                          (214) 969-1751

                                          ATTORNEY-IN-CHARGE FOR PLAINITFF

                                          OF COUNSEL FOR MR. ESHELMAN:

                                          Ronald M. Jacobs (pro hac vice)
                                          Christopher J. Climo (pro hac vice)
                                          Venable LLP
                                          rjacobs@venable.com
                                          600 Massachusetts Avenue, NW
                                          Washington, D.C. 20001
                                          (202) 344-8215
                                          (202) 344-8300 (facsimile)




                           CERTIFICATE OF CONFERENCE

      I hereby certify that on the 9th day of December, 2020, I conferred with counsel for
Defendant regarding the relief requested in this motion. Defendant’s counsel informed me that
Defendant opposes this motion. It is therefore being presented to the Court for decision.

                                                  /s/ J. Meghan McCaig
                                                  J. Meghan McCaig




                                             21
    Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 22 of 23




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of December, 2020, a true and correct copy of the
above and foregoing instrument has been forwarded to counsel of record via facsimile
transmission (courtesy copy via email) as follows:

                     Brock Akers
                     The Akers Firm PLLC
                     3401 Allen Parkway, Suite 101
                     Houston, TX 77019
                     713-583-8662
                     bca@akersfirm.com

                                                  /s/ J. Meghan McCaig
                                                  J. Meghan McCaig




                                             22
        Case 4:20-cv-04034 Document 10 Filed on 12/14/20 in TXSD Page 23 of 23                      --1

                                             VERI FICATIO

THE      TE          R:   ..... ............,..   §

   UNTYOF     tJtw /fANoVER.                      §

        My name is Fredric N. Eshelman. I am oflegal age and am otherwise competent to make
this verification. I have read the foregoing Motion for Preliminary Injunction, and all of the
factual statements contained therein that arc not otherwise attested to by other declarations or
evidence attached to the Motion for Preliminary Injunction are true and correct and within my
personal kno\ ledge.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correcL

       Executed on December      _!_l 2020
